Citation Nr: 0810636	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  00-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a claimed bipolar 
disorder with psychotic features.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO.  

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO in his June 2000 Substantive Appeal.  He 
withdrew his request in March 2001.  See 38 C.F.R. 
§ 20.704(e) (2007).  

Subsequently, he was re-scheduled for a hearing before a VLJ 
at the RO in January 2007, but failed to report for that 
hearing and provided no explanation for this.  Consequently, 
his hearing request is deemed to have been withdrawn.  See 
38 C.F.R. § 20.704(d) (2007).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

A February 1977 service treatment record indicated that the 
veteran was seen in the mental hygiene clinic in January and 
February 1977.  The Board is aware that the RO attempted to 
obtain these records but was informed in April 2006 that Army 
regulations require a signed authorization from the veteran 
before medical information could be released.  

The RO attempted to obtain the necessary authorization from 
the veteran in June 2006.  However, the veteran did not 
respond.  

The RO should make another attempt to secure the necessary 
authorization from the veteran so that the relevant service 
medical records can be obtained.  

The duty to assist is not always a one-way street.  A veteran 
seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  If the veteran fails 
to cooperate with the VA's efforts to assist him by not 
providing the necessary authorization, no further effort will 
be expended to assist the veteran in this regard and the 
claim will be evaluated on the evidence of record.  

After attempting to obtain the identified service treatment 
records and any other outstanding medical evidence, the 
veteran should be scheduled for another VA examination to 
ascertain the nature and likely etiology of the claimed 
bipolar disorder.  

Accordingly, the case is REMANDED the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
bipolar disorder.  Specifically, the RO 
should request that the veteran provide 
the authorization necessary to secure the 
relevant service treatment records.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

If the RO is unable to secure from the 
veteran the authorization necessary to 
obtain the relevant service treatment 
records, documentation to that effect 
should be added to the claims file.  

2.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be 
performed.  

Based on a review of the entire claims 
file and the clinical findings of the 
examination, the examiner should opine as 
to whether the veteran has current 
bipolar disorder that at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) had its clinical onset during 
his period of active service.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for bipolar disorder 
should be readjudicated in light of all 
the evidence.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



